 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7      OPHRYS, LLC,

 8                            Plaintiff,

 9           v.                                        C18-826 TSZ

10      ONEMAIN FINANCIAL GROUP,                       MINUTE ORDER
        LLC, et al.,
11
                              Defendants.
12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:

14        (1)     Having reviewed the Joint Status Report filed on February 27, 2019, docket
   no. 31, the Court DIRECTS the parties to file another Joint Status Report (i) within
15 fourteen (14) days after the pending motion to dismiss is decided in Ophrys, LLC v.
   OneMain Financial, Inc., D. Del. Case No. 1:17-cv-260-RGA or the Delaware matter is
16 resolved, or (ii) by July 15, 2019, whichever occurs earlier.

17          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
18
            Dated this 9th day of April, 2019.
19
                                                     William M. McCool
20
                                                     Clerk
21
                                                     s/Karen Dews
                                                     Deputy Clerk
22

23

     MINUTE ORDER - 1
